Citation Nr: 0706263	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
dermatitis, currently rated 30 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
asthma, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to May 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 and subsequent rating 
decision from the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The March 2002 rating decision 
granted an increased, 30 percent, rating for the veteran's 
dermatitis.  A June 2003 rating decision granted an 
increased, 30 percent, rating for the veteran's asthma.  The 
veteran continues to appeal for higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected dermatitis is 
characterized by chronic pruritus and hyperpigmented lesions 
over no more than 40 percent of his entire body; there is no 
crusting, exudation, disfigurement, ulceration, or 
systemic/nervous manifestations; and no constant or near 
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, has been used during the past 12 
month period.

2.  Pulmonary function tests (PFT) in November 2003 revealed 
forced expiratory volume at one second (FEV-1) was 66 percent 
of predicted and (FEV-1)/forced vital capacity (FVC) was 60 
percent; the veteran required inhalational bronchodilator 
therapy; he did not require monthly visits to a physician; 
and no systemic (oral or parenteral) corticosteroids have 
been prescribed during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
service-connected dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.20 (2006); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002 and 2006).

2.  The criteria for an evaluation higher than 30 percent for 
service-connected asthma have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.

The RO letters sent in December 2001 and October 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for increased 
ratings, complied with VA's notification requirements and set 
forth the laws and regulations applicable to his claims.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was provided several 
examinations regarding the conditions at issue.  Of record 
are contemporaneous and adequate for VA examinations for 
rating purposes.

The veteran was not provided with notice of the type of 
evidence necessary to establish the effective date for the 
increased rating claims.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that increased 
ratings are not warranted, any questions as to this element 
are rendered moot.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

B.  Increased Ratings

The RO received the veteran's informal claim for increased 
rating in March 2001.  The veteran contends that he is 
entitled to an increased rating for his service-connected 
conditions, as the symptoms and manifestations of the 
disability from which he suffers have increased in severity.  
Specifically, the veteran notes that his dermatitis affects 
over 70 percent of his body, creates constant itching and the 
lesions are very dark.  He also notes that his asthma greatly 
limits his activity when he is around dust and has to exert 
himself.  The veteran's statements regarding the severity of 
his service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20. 

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals.



1.  Dermatitis

Rating Criteria

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended effective August 30, 2002.  
When VA adopted the revised skin-rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

According to the rating criteria in effect prior to August 
2002, under the former version of Diagnostic Code 7813, 
dermatophytosis is to be rated as scars, disfigurement, etc. 
or on the extent of constitutional symptoms, physical 
impairment.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(effective prior to August 30, 2002).

Diagnostic Code 7806 provided a zero percent rating for 
symptoms of slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  Higher 
ratings under Diagnostic Code 7806 required findings showing 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area (10 percent); constant 
exudation or itching, extensive lesions, or marked 
disfigurement (30 percent); or, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if especially repugnant (50 percent).  See 
38 C.F.R. § 4.118 (2002).

Pursuant to the revised criteria, under the current version 
of Diagnostic Code 7813, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806). 38 C.F.R. § 
4.118, Diagnostic Code 7813.

For Diagnostic Code 7806, which as mentioned above are 
effective from August 30, 2002, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2006).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See 38 C.F.R. 
§ 4.68 of this part on the amputation rule.)


Analysis

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a 30 percent 
rating under both the old or revised rating criteria of 
Diagnostic Code 7806.  

A March 2002 VA examination noted that the veteran complained 
of swelling, burning and itching over his head, neck, arms, 
trunk and legs.  The lesions were described as thickened, 
indurated, and dark.  The examination report noted that the 
veteran treated his skin disabilities with topical 
medication.  The diagnosis was atopic dermatitis, 
generalized, moderately severe, producing moderate 
disability.  

In addition, VA skin examination reports dated in January 
2004 and June 2004 showed that the veteran had chronic 
generalized dermatitis, consisting of numerous hyperpigmented 
lesions of the feet, penis, upper back and chest, with 
complaints of chronic pruritus and darkening of the lesions.  
Color photographs of the veteran's skin condition are of 
record.  The June 2004 examination report also indicated that 
the veteran had an affected body surface area of 1 percent of 
his exposed area and 40 percent of his total body.  In 
addition, the examination report noted that the veteran 
treated his skin disabilities with topical medication.  Also 
found was a 2 centimeter by 2 centimeter slightly elevated, 
nontender, hyperpigmented scar of the upper back.  The 
veteran is in receipt of a separate, noncompensable, service-
connected rating for this disability.  

A higher evaluation for the veteran's service-connected skin 
condition is not warranted, as the evidence does not show 
that the veteran suffers from constant exudation, extensive 
lesions, marked disfigurement, ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations that involves an area that covers more than 40 
percent of his body, or that requires constant or near-
constant systemic therapy.  The Board notes the veteran's 
contentions that his skin disorder covers over 70 percent of 
his body.  However, the Board affords more probative weight 
to the opinion of the VA examiner, who stated that his skin 
disorder affects 40 percent of his body, as observation of 
the multiple photographs of the veteran's body generally 
supports the examiner's estimation.  

Under both the prior and revised rating criteria, Diagnostic 
Code 7805 is rated based on the limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(August 30, 2002).  Other scars may be evaluated based on 
limitation of function of the part involved.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (prior to August 30, 2002).  
There is no evidence that the veteran's skin condition causes 
any limitation of function.

As for other pertinent diagnostic codes for skin 
disabilities, under both the old and new diagnostic criteria 
for scars which are superficial and poorly nourished with 
repeated ulcerations, or painful, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804, the highest rating is 10 
percent.  Therefore, an increased rating is not possible 
under these Diagnostic Codes.  

Marked disfigurement has not been shown; the June 2004 VA 
examination report noted that the veteran's skin disorder 
covered 1 percent of his exposed area.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Asthma

Rating Criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected asthma under the provisions of 
Diagnostic Code 6602.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
evaluation is warranted where the veteran has an FEV-1 of 71 
to 80 percent of predicted value, or; an FEV-1/FVC of 71 to 
80 percent of predicted value, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent evaluation is 
warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

Analysis

The veteran reported on a VA examination in March 2002 that 
his asthma was getting worse and he controlled the condition 
with an inhaler.  The diagnosis was asthmatic bronchitis, 
chronic, stable with no progression; current examination was 
normal; and the examiner would await the PFT.  The 
examination report noted that the veteran did not report for 
the scheduled PFT.

PFT in November 2003 were interpreted to have shown mild 
impairment, with a FVC of 84 percent, a FEV-1 of 66 percent, 
a FEV-1/FVC of 60 percent.  VA examination report dated in 
January 2004 noted that the veteran did not require daily 
medication for his asthma, but he required the use of an 
inhaler when he was around dust or grass, or when he 
performed heavy physical exertion, such as running.  

These findings are not severe enough to warrant a 60 percent 
evaluation, which requires that FEV-1 or FEV-1/FVC be from 40 
to 55 percent of predicted value.  

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations.  Only the visits that are associated with the 
veteran's service-connected asthma apply to this criteria.  A 
review of the claims file shows that there is no indication 
that the veteran required at least monthly visits to a 
physician for required treatment of his asthma, and an 
increased disability rating is not warranted under this 
criteria.

Finally, a veteran may be entitled to an increased disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the 
medical evidence does not show that he was ever prescribed 
systemic (oral or parenteral) corticosteroids during the 
appeal period.  Rather the evidence shows he used 
inhalational bronchodilators to treat his symptoms.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

3.  Extraschedular Consideration

The evidence does not reflect that the veteran's dermatitis 
or asthma has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  Hence, no 
actions as outlined in 38 C.F.R. § 3.321(b)(1) (2006) for the 
assignment of an extraschedular evaluation are needed.


ORDER

Entitlement to an increased rating for dermatitis is denied.

Entitlement to an increased rating for asthma is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


